Tayloe, J.
This is an appeal from an order sustaining a demurrer to the complaint on the ground that it does not state facts sufficient to constitute a cause of- action. The circuit court sustained the demurrer; and the plaintiff appeals from the order.
The facts set out in the complaint are substantially the same as those set out in the case of Knight v. Town of Ashland, ante, p. 233. In the opinion filed in that case the court hold that the appellant has an adequate remedy at law to recover against the' town of Ashland for his services, which are the subject of this action, and, as a consequence, there is no necessity for resorting to- a court of equity for that purpose. For that reason, if for no other, the circuit court properly sustained the demurrer. It is unnecessary, therefore, to determine whether any cause of action is set out against the town of Butternut or Ashland county.
By the Court.— The order of the circuit court is affirmed, and the cause is remanded for further proceedings.